 INTL. UNION OF OPERATINGENGINEERS,LOCAL 18InternationalUnion of Operating Engineers, LocalNo. 18,18A,18B,18C,18G and 18RA,AFL-CIOandMasonry,Inc. and Laborers'Inter-national Union of NorthAmerica, AFL-CIO, LocalNo. 894.'Case 8-CD-295April 29, 1975DECISION AND DETERMINATION OFDISPUTEBY MEMBERSJENKINS,KENNEDY, AND PENELLOThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, following acharge filed by Masonry, Inc., herein called the Em-ployer, alleging that the International Union of Operat-ing Engineers, Local No. 18, 18A, 18B, 18C, 18G and18RA, AFL-CIO, herein called the Engineers, has vi-olated Section 8(b)(4)(D) of the Act. Pursuant to noticea hearing was held before Hearing Officer Alan D.Melnyk on December 9, 1974, and January 9 and 10,1975.All parties appeared at the hearing and wereafforded full opportunity to be heard, to examine andcross-examine witnesses, and to present evidence bear-ing on the issues. Thereafter, Masonry, Inc., and Engi-neers filed briefs, and Laborers' International Union ofNorth America, AFL-CIO, Local No. 894, hereincalled the Laborers, filed a statement of position.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board makesthe following findings:ITHE BUSINESS OF THE EMPLOYERThe Employer, an Ohio corporation with its princi-pal office and place of business in Wadsworth, Ohio, isengaged in the business of general masonry construc-tion in the State of Ohio. The parties stipulated, and wefind, that during the past year the Employer receivedfinished products to be used in its construction businessdirectly from sources outside the State of Ohio valuedin excess of $50,000.We find that the Employer is engaged in commercewithin the meaning of Section 2(6) and (7) of the Actand that it will effectuate the policies of the Act toassert jurisdiction herein.IThe names of both Unionsappear asamended at the hearingIITHE ORGANIZATION INVOLVED607The parties stipulated, and we find, that the Engi-neers and the Laborers are labor organizations withinthe meaning of Section 2(5) of the Act.IIITHE DISPUTEA. Background and Factsof theDisputeThe Employer has been engaged in the masonry con-struction business in the Akron area for the past 10years. It is a member of the Masonry Contractors As-sociation of Akron, Ohio, herein called the Associa-tion, and the Akron Division of the Associated Con-tractorsofOhio,amultiemployer group.TheAssociation is a party to collective-bargaining agree-ments with the Laborers Local No. 894 and the Labor-ersInternationalUnionofNorthAmerica,AFL-CIO. Pursuant to these agreements, the Em-ployer assigned to its employee represented by Labor-ers Local No. 894 the operation of a Pettibone forklifton the jobsite at the City of Akron's Fire Station No.4, located at the northeast corner of the intersection ofThornton and Main Streets, Akron, Ohio.This employee began work at the jobsite in earlyOctober 1974. On October 16, Engineers BusinessAgent Eugene McVann entered the jobsite and in-formed the job foreman and the Laborers forklift oper-ator that the Engineers wanted a member of the Engi-neers operating the forklift.On October 21, theEngineers began picketing, which lasted until Novem-ber 5, 1974. Consequently, the Laborers and the Brick-layers union members ceased work on the first day ofpicketing and remained off the job for approximately 2hours on that day. Also, on October 21, when theEngineers picket arrived on the site, the plumbers andthe electrician working on the job left the worksite anddid not return until 8 a.m., October 23, 1974. Althoughthe work of the operation of the forklift is not as yetfinished, as the project is still under construction, nowork stoppages have occurred by any trade on thejobsite since October 23 and no picketing has takenplace since November 5.In addition to the Engineers claim for the operationof the forklift on October 16, Engineers Business AgentMcVann made further claim for the work on October21, and Engineers Business Agent Walter Lindnermade still another claim on October 22, at a meetingbetween Employer's president,Wilbur Graff, andLindner. At this last meeting, Lindner told Graff thatif he signed a contract with the Engineers the picketwould be removed. The Employer refused to sign thecontract, and the picket remained until November 5,1974.217 NLRB No. 111 608DECISIONSOF NATIONALLABOR RELATIONS BOARDB.The Work in DisputeThe work in dispute is the operation of a forklift atthe jobsite at the City of Akron's Fire Station No. 4,located at the northeast corner of the intersection ofThorntonand Main Streets,Akron, Ohio.C. Contentionsof thePartiesThe Employer contends that the work is properlyassigned to its employee who is a member of the Labor-ers Union. The Employer desires that the present as-signment be continued because it is consistent with theEmployer's past practice,national and area practice,reasons of economy and efficiency of operations, andbecause of its past and current collective-bargainingagreements in effect between it and the Laborers Localand International Unions.Laborers Union agrees with the Employer that thework assignment to its member is correct and is consist-ent with past practice and the collective-bargainingagreement currently in effect between the Employerand the Laborers Local and International Unions. Fur-ther, the Laborers contends that its members' skills andefficiency and economy of operations favor an award ofthe disputed work to employees represented by it. TheLaborers states that area and industry practice is am-bivalent.The Engineers claims that the operation of the fork-lift is traditionally within the Engineers jurisdicitionbecause the operation of all heavy-duty equipment istraditionally within Engineers jurisdiction.Engineersmembers are trained to operate and maintain suchequipment through formal training programs. Further,engineershave performed and been awarded such fork-liftoperator work in pursuance of the National JointBoard decisions, where the Engineers and other em-ployers in other geographical areas have been parties to-disputes over the operation of forklifts of all varieties.Also, Engineers Local No. 18, affiliated with the Inter-national Union of Operating Engineers, is administeredout of Akron, Ohio; has territorial jurisdiction whichincludes the area in question;and has a statewide agree-ment with the Ohio Contractors Association, whichcovers the operation of various forms of constructionequipment, including a forklift. We note, however, thatneither the Employer nor Laborers Local No. 894 is asignatory to an agreementwith the Ohio ContractorsAssociation and, of course, neither is bound by theagreement between the Engineers Local No. 18 and theOhio Contractors Association.D. Applicabilityof theStatuteBefore the Board may proceed with a determinationof dispute pursuant to Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believe thatSection 8(b)(4)(D) has been violated, and that there isno agreed-upon method for the voluntary adjustmentof the dispute.The record facts show that the Employerassignedthe work to its employee, who is a member of and isrepresented by Laborers Local No. 894. The Engineersdemanded that the Employer take the work away fromits employee member of Laborers Local No. 894 andassign itto a member of the Engineers Local No. 18.In support of its demand, the Engineers picketed andcaused a work stoppage at the jobsite. Accordingly, wefind that thereis reasonablecause to believe that Sec-tion 8(b)(4)(D) of the Act has been violated.The parties stipulated at the commencement of thehearing that they have been unable to voluntarily ad-just the dispute or agree on a method for voluntarilyadjusting the dispute. The Employer has no agreementwith the Engineers, and its agreement with the Labor-ers does not provide forsubmissionof disputes to theImpartial Board.' The Employer has not agreed to bebound by decision of theImpartialBoard. Accord-ingly,we find that all parties are not bound by anagreed-upon or alternative method for voluntary ad-justment of this dispute.'It is therefore clear from the foregoing, and we find,that at the time of the instant dispute there did not existany agreed-upon or approved method for the voluntaryadjustment of the dispute to which all parties to thedispute were bound. Accordingly, we find that the mat-ter is properly before the Board for determination un-der Section 10(k) of the Act.E.Merits ofthe DisputeSection 10(k) of the Actrequires the Board to makean affirmative award of the disputed work after givingdue consideration to all relevant factors.We find thefollowing factors are relevant to making a determina-tion of the dispute before us.2The Impartial Jurisdictional Disputes Board is the successor to theNational Joint Board of theAFL-CIOBuilding and Construction TradesCouncil.3International Associationof Bridge,Structural and Ornamental IronWorkers, Local Union No 3, AFL-CIO {Dickerson Structual Concrete Cor-poration),195 NLRB 575 (1972).The Engineers made a motion to hold the matter in abeyance, pendingarbitration under the Employer's and Laborers, Local and International,agreements The Hearing Officer denied the motion, stating that he wouldrefer the matter to the BoardWe affirm his ruling on the ground that theEmployer and the Laborers are the only parties to these agreements andtherefore all parties have not agreed to be bound by a single tripartitearbitration proceedingUnited Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO, Local67 and Boston and Vicinity Carpenters DistrictCouncil (Aberthaw Construction Co),208 NLRB 289 (1974); andThe Den-ver Printing Pressmen andAssistantsUnion, Local 22,a/w the InternationalPrinting and Graphic Communications Union(The Denver PublishingCompany),208 NLRB 745 (1974). INTL. UNION OF OPERATING ENGINEERS, LOCAL 181,Certifications and collective-bargaining agreementsThere is no Board certification determining the bar-gaining representative for the employee assigned to per-form the workin dispute.Neither of the labororganiza-tions concerned herein has been certified by the Boardas the collective-bargainingrepresentative for a unit ofthe Employer's employees.At no time material to this proceeding has the Em-ployer been a party to a collective-bargaining agree-ment with the Engineers. Since its establishment some10 years ago, the Employer has been a party to succes-sive collective-bargaining agreements with the Localand International Laborers Unions through the Ma-sonry Contractors Association of Akron, Ohio, themultiemployer group of which the Employeris a mem-ber.The current local and international agreementsbecame effective April 11, 1973, and May 1, 1974,respectively and extended through April 10, 1976, andApril 30, 1977, respectively. Theseagreements do notrecognize any outside agreements.The local collective-bargaining agreement betweenthe Employer and Laborers Local No. 894, in existenceat the time the instant dispute arose, contains a jobclassification wage rate clause which stated as follows:Paragraph 2b: Group II: Barco Type Tamper;Pipelayers; Rock Driller; Mucker-Tunnel;Burner;Form Setter; Power Saw: Jack Hammer; BottomMan; Hod Carrier; Power Buggy or Power WheelBarrel; Bob Cat or Similar!Thus, the contract provides that laborers will usepower equipment in loading, unloading, and conveyingmaterials to the point of erection. While the contractsdo not specifically identify each piece of equipmentlaborers will use, the record indicates that a forklift ofthe type involved here is used to perform the samefunctions as other equipment used by laborers to per-form similar work.The Employer's position is that the contracts' clas-sification of mason-tender, defined as a laborer whounloads and conveys all masonry materials to point oferection, allows the use of small specialized equipmentin the course of performing the job functions. As notedabove, some of this specialized equipment is generallynamed in the current local contract at page 2, para-graph 2b, as a "Power Buggy or Power Wheelbarrel;Bob Cat or Similar." Dougherty, chief negotiator forthe Mason Contractors Association, testified that thislanguage would cover a bucket-loader forklift, called a"scatback," and a small motorized pallet mover, calleda "pallet buggie," which is a form of forklift. The Em-ployer and the Laborers contend that the "Pettibone"" The agreement was executed on November 26, 1974, effective May 1,1974, through April 30, 1977.609forkliftwhich is used in the work in dispute hereincomes under this classification of small specialized ma-chinery which is traditionally used by the mason-tend-ers to load and unload materials on the jobsite.The Engineers contends, on the other hand, that thelocal contract'smason-tender classification does notdesignate the specific types of machines which are to beoperated by the mason-tender5 to convey materials.The Engineers argues that the "Pettibone" forklift usedby the employee in the workin dispute is an 11-tonforklift, which is not similar to the "Bob Cat" specifiedin the current contract in terms of tonnage or capacity.As noted above, the Employer's chief negotiator tes-tified that the word "similar" would include a piece ofequipment such as the forklift in dispute here, if it wasused in the accomplishment of the laborer's traditionaltasks of loading and unloading materials at the jobsite.Accordingly, we conclude that the current collec-tive-bargaining agreements between the Employer andthe Laborers favors an award of the disputed work toemployees of the Employer represented by the Labor-ers.2.Employer's assignmentand past practicePursuant to its collective-bargaining agreementswith the Laborers Local and International, the Em-ployer for the 10 years of its existence assigned thework in dispute to its employees represented by theLaborers. It does not not appear that the Employer hasever assigned this work to an employee represented bythe Engineers.Accordingly, we find that this factor favors an awardof the disputed work to the Employer's employeesrepresented by the Laborers.3.Area and industry practiceWhile it is true that it is the current practice of somearea employerssimilar insize to that of the Employerherein to assign this work to employees represented byLaborers Local No. 894, it also appears that other em-ployers assign this type of work to employees repre-sented by the Engineers. It is also noted that certaindecisions of the Impartial Board have awarded similarwork to the Engineers.Accordingly, we find that industry and area practicedoes not favor an award of the disputed work in eitherrespect.5The Engineers contends further that the local agreement in effect be-tween the Employer and Laborers in October 1974, when the dispute oc-curred, was not the current local agreement in which "Bob Cat or Similar"equipment is specified However, the Employer testified that the currentcontract wage rates and relevant portions had been negotiated and were ineffect at the time of the dispute. 610DECISIONS- OF NATIONAL LABOR RELATIONS BOARD4.Relative skills, efficiency, and economy ofConclusionoperationsThe Employer strongly favors an award of the workto its employees because of their experience in perform-ing the disputed work and the resulting efficiency andeconomy of operation.The Employer presented evidence that it has tradi-tionally assigned this work of the operation of a "Petti-bone" forklift to its own employees. It has done sobecause an employee to whom this work was assignedwould only spend about 30 percent to 50 percent of hisworktime in the operation of the forklift and the re-mainder of his time he would spend in performingvarious other laborer chores, such as erecting scaffold-ing,mixing'mortar, and preparing and cleaning up theworksite. Consequently, the Employer contends that ifan engineer were assigned the forklift operation hewould only operate it, at most, 50 percent of his work-time and the rest of the time would remain idle. Thus,the economic factor of downtime is in favor of theforklift assignment to the Employer's employees. TheEmployer employs a regular crew of laborers andbricklayers throughout the year and does not securecraftsmen from union hiring halls as jobs are acquired.Thus, the Employer assigned the work to its regularemployees.It does not appear that the Employer's employeeshave had any specialized training or are generally moreskilled in operating the forklift than are employeesrepresented by the Engineers.Accordingly, we find that economy and efficiency ofoperations, but not skill, training, or safety, favor anaward of the disputed work to the Employer's em-ployees represented by the Laborers.6 In our view, the evidence adduced by the Employer as to past Engineersclaims for the disputed work is insufficient to justify a broader award Thisevidence includes only one instance where there was a work stoppagecaused by such a demand Furthermore, the Engineers has not in this pro-ceeding manifested an intent to take similar action on future jobsites If suchconduct should occur, then it will be appropriate for the Board to considera broader awardUpon the entire record in this proceeding and afterfull consideration of all the relevant factors, as set forthabove, we shall award the work to the employees em-ployed by the Employer, who are represented by La-borers Local No. 894, but not to that Union or itsmembers.In makingthisassignment,we rely on thecontracts, the initialassignment. and past practice ofthe Employer, and the efficiency and economy of oper-ation. This determination is limited to the particularcontroversy which gave rise to this proceeding.'DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National Labor Re-lationsAct, as amended, and upon the basis of theforegoing findings and the entire record in this proceed-ing, the National Labor Relations Board hereby makesthe following Determination of Dispute:1.The employees employed by Masonry, Inc., whoare representedby Laborers' International Union ofNorth America, AFL-CIO, Local No. 894, are entitledto perform the work in dispute, which is the operationof a forklift on the jobsite at the City of Akron's FireStation No. 4, located at the northeast corner of theintersection of Thornton and Main Streets, AkronOhio.2. International Union of Operating Engineers, Lo-cal 18, 18A, 18B, 18C, 18G and 18RA, AFL-CIO, isnot entitled by means proscribed by Section 8(b)(4)(D)of the Act to force or require Masonry, Inc., Wads-worth, Ohio, to assignthe above work to its membersor employees it represents.3.Within 10 days from the date of this Decision andDetermination of Dispute, International Union of Op-erating Engineers, Local No. 18, 18A, 18B, 18C, 18Gand 18RA, AFL-CIO, shall notify the Regional Direc-tor for Region 8, in writing, whether or not it willrefrain from forcing or requiring Masonry, Inc., bymeansproscribed by Section 8(b)(4)(D), to assign thework in dispute-to its members or employees which itrepresents rather than to employees of Masonry, Inc.,represented by Laborers Local No. 894..